DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Besirli et al. (US 2016/0279350 A1).
With regard to claim 1, Besirli discloses An auto injector (Fig. 1) for administrating a medical composition, the auto injector comprising: - a prefilled liquid medicament container (93) comprising the medical composition, - a hollow auto injector body (12) defining a space housing the medicament container, wherein the auto injector body is elongated having an elongated part, a first end side (16) and a second end side (14) opposite the first end side-, and - at least one through hole (54/58) arranged through the auto injector body
With regard to claim 2, Besirli discloses wherein the at least one through hole (54/58) each comprises two through hole openings ([0045]).
With regard to claim 4, Besirli discloses wherein at least one through hole opening (54/58) is located partly on an end side (54 are partly located on a slanted end of the device) and partly on the elongated part of the auto injector such that the opening is located on the edge of the end side.
With regard to claim 5, Besirli discloses wherein the at least one through hole (54/58) comprises at least two through holes (each of 54 and 58 can be comprised a plurality of openings, [0045]) with the through hole openings symmetrically  arranged on the first and second end sides (see Fig. 1, 2, and 4). 
With regard to claim 6, Besirli discloses wherein the medicament container is at least partly transparent (see Fig. 6b, the plunger rod is visible through 93), and the auto injector body is provided with at least two apertures ((see Fig. 1 and 4, showing the body 10 being transparent, as the internval components can be viewed, thus one side of the body could be considered one aperture and the other side opposite the one side could be considered the second aperture) arranged on opposite sides of the medicament container, wherein the apertures form a visual line through the autoinjector body which is non-parallel with the longitudinal axis of the auto injector body. 

Claim(s) 1, 2, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sodhi (US 2014/0018742 A1). 
With regard to claim 1, Sodhi discloses An auto injector (Fig. 3B) for administrating a medical composition, the auto injector comprising: - a prefilled liquid medicament container (21) comprising the medical composition, - a hollow auto injector body (26, fits over the proximal end of the liquid medicament container) defining a space housing the medicament container, wherein the auto injector body is elongated having an elongated part, a first end side (proximal side away from 21) and a second end side (side connected to 21) opposite the first end side-, and - at least one through hole (38B, 38C in fig. 3B and 3C respectively) arranged through the auto injector body
With regard to claim 2, Sodhi discloses wherein the at least one through hole (38B or 38C) each comprises two through hole openings (see Fig. 3b and 3c, showing a plurality of through-holes). 
With regard to claim 9, Sodhi discloses wherein the at least one of the end sides comprises a recess (see where 28 and 40 are pointing). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besirli et al. (US 2016/0279350 A1).
With regard to claim 3, Besirli discloses through hole openings (54/58), but does not explicitly teach that they have a diameter equal to or larger than 0.5 mm. However, it would be prima facie obvious for one ordinary skill in the art to optimize the size of the openings to have a specific diameter as doing so would not alter the overall function of the device and serves the same function as that of the prior art. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besirli et al. (US 2016/0279350 A1) in view of Bechmann et al. (US 2014/0207106 A1). 
With regard to claim 10, Beserli discloses the claimed invention except for the use of adrenaline. 
Bechmann teaches the delivery of adrenaline ([0002]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beserli with the delivery of adrenaline as the substation of one substance with another is well-known in the art ([0002]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besirli et al. (US 2016/0279350 A1) in view of Tanoguchi (US 2017/0008686 A1). 
With regard to claim 11, Besirli discloses the claimed invention except for a chemical oxygen scavenger. 
Tanoguchi teaches the use of a chemical oxygen scavenger ([0020]) to help stablilize the medicine filled container ([0005]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Beserli with the use of a chemical oxygen scavenger as taught by Tanoguchi for the purpose of helping to stabilize the medical composition ([0005]). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besirli et al. (US 2016/0279350 A1) in view of Mesa et al. (US 2004/0182736 A1).
With regard to claim 12, Besirli discloses the claimed invention of claim 1 (As detailed above).
However, Besirli does not disclose a packaging. 
Mesa teaches a package for an auto injector (Fig. 4) wherein the package is a pouch (20) and the inside of the pouch is longer and wider than the length of the auto injector (10, see Fig. 4). 
While Mesa does not explicitly disclose that the pouch is 70mm longer and 30mm wider, the size of the package could be optimized to be of a specific size such as 70mm longer and 30 mm wider as doing so would not alter the function of the device. Further, the package of Mesa may be added to the autoinjector of Besirli for the purpose of protecting the autoinjector from contaminants ([00002]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besirli et al. (US 2016/0279350 A1) in view of Mesa et al. (US 2004/0182736 A1) in view of Pribitkin (WO2013/154954 A1).
With regard to claim 13, Besirli discloses the claimed invention as taught in claim 1 (above).
However, Besirli does not disclose a packaging.
Mesa discloses a packaged autoinjector set (Fig. 4) comprising a package (20) for an autoinjector (10), wherein the package is a pouch (see 20) and the inside of the pouch is longer and wider than the autoinjector. 
While Mesa does not explicitly disclose that the pouch is 70mm longer and 30mm wider, the size of the package could be optimized to be of a specific size such as 70mm longer and 30 mm wider as doing so would not alter the function of the device. Further, the package of Mesa may be added to the autoinjector of Besirli for the purpose of protecting the autoinjector from contaminants ([00002]).
However, Mesa does not teach a neoprene sleeve. 
Pribitkin teaches the use of a neoprene sleeve to house fragile devices ([0005]) and thus could be used to hold the package filled with the autoinjector. 

Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mesa with the neoprene sleeve as taught by Pribitkin for the purpose of protecting the autoinjector from damage ([0005]).

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besirli et al. (US 2016/0279350 A1) in view of Wilmot et al. (US 2010/0174268 A1). 
With regard to claim 14, Besirli discloses the autoinjector as taught  by claim 1 (see above).
However, Besirli does not dislose a method of filling a package with an autoinjector. 
Wilmot discloses a method for filling a package with an autoinjector comprising: inserting the autoinjector into the package via the opening in a non-inert environment ([0022]-[0023], [0048]-[0050]), and in a non-inert environment and under atmospheric pressure: replacing the air in the package with the inert atmosphere by one or several cycles of removing air (([0022]-[0023], [0048]-[0050]) and inserting gas through the opening, wherein the air and inert gas in part flows through the at least one through hole of the autoinjector ([0022]-[0023], [0048]-[0050]), and sealing the opening under vacuum ([0022]-[0023], [0048]-[0050]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Besirli with the method of filling a package as taught by Wilmot for the purpose of protecting the autoinjector from contaminants ([0022]-[0023], [0048]-[0050]).
With regard to claim 15, Besirli discloses the claimed autoinjector except for the method of packaging an autoinjector. 
Wilmot teaches wherein the air is removed using a nozzle type vacuum sealing machine ([0048]-[0050]).
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Besirli with the method of filling a package as taught by Wilmot for the purpose of protecting the autoinjector from contaminants ([0022]-[0023], [0048]-[0050]).


Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lauren P Farrar/Primary Examiner, Art Unit 3783